                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 WILLIAM D. RODGERS,

                       Plaintiff,
                                                           CIVIL ACTION
       v.                                                  NO. 18-1954

 COMMUNITY EDUCATION CENTERS,
 INC. and ABC COMPANIES I-X,

                       Defendants.

PAPPERT, J.                                                                 June 6, 2019

                              MEMORANDUM ORDER

      On May 12, 2016, inmate William Rodgers slipped and fell on a wet floor which

had been mopped by other inmates at the George W. Hill Correctional Facility. He

asserts a negligence claim based on premises liability against Community Education

Centers, Inc. (“CEC”), a private company that operated the prison at the time of the

incident. Trial begins on Monday, June 17, 2019. See (ECF No. 16). The parties filed

Motions in Limine, (ECF Nos. 38–41), and Responses thereto, (ECF Nos. 43–44, 47–48).

The Court rules on each Motion for the reasons given.



   1. ECF No. 38 is DENIED.

      Rodgers argues that CEC acted in bad faith by failing to preserve video footage

that would have captured his fall. Rodgers’s broad request seeks to preclude CEC from

“eliciting any testimony and presenting any evidence relating to the circumstances of

[his] fall” as a sanction for spoliation. (Mot. at 3, ECF No. 38.) In other words, CEC

should not be allowed to present a defense to the case. CEC argues that the video


                                            1
evidence was taped over as “a matter of routine with no fraudulent intent.” (Resp. at 6,

ECF No. 48.)

       Spoliation occurs where: (1) the evidence was in the party’s control; (2) the

evidence is relevant to the claims or defenses in the case; (3) there has been actual

suppression or withholding of evidence and (4) the duty to preserve the evidence was

reasonably foreseeable to the party. Bull v. United Parcel Serv., Inc., 665 F.3d 68, 73

(3d Cir. 2012) (quoting Brewer v. Quaker State Oil Ref. Corp., 72 F.3d 326, 334 (3d Cir.

1995)). Neither party disputes that the video footage was in CEC’s control or that it

would be relevant to the claims and defenses in the case; the record shows that cameras

in the hallway would have captured Rodgers’s fall. See (Mark Hiller Dep. 22:1–25:17,

Jan. 17, 2019); (Gloria Jenkins Dep. 30:3–31:10, Mar. 20, 2019); (David Byrne Dep.

57:10–15, Mar. 20, 2019).

       Even if the duty to preserve the video footage was reasonably foreseeable to CEC

given the injuries Rodgers sustained from his fall, Rodgers has not shown that CEC

intentionally suppressed or withheld any videos. The Third Circuit Court of Appeals

has cautioned that “[a]lthough a District Court has discretion to draw inferences from

the record on a party’s intent, it strays beyond the bounds of its discretion when . . .

there is no factual basis to do so.” Bull, 665 F.3d at 74. For spoliation to occur:

       [I]t must appear that there has been an actual suppression or withholding
       of the evidence. No unfavorable inference arises when the circumstances
       indicate that the document or article in question has been lost or accidentally
       destroyed, or where the failure to produce it is otherwise properly accounted
       for. See generally 31A C.J.S. Evidence § 156(2); 29 Am. Jur .2d Evidence §
       177 (“Such a presumption or inference arises, however, only when the
       spoliation or destruction [of evidence] was intentional, and indicates fraud
       and a desire to suppress the truth, and it does not arise where the
       destruction was a matter of routine with no fraudulent intent.”).



                                             2
Id. at 79 (3d Cir. 2012) (quoting Brewer, 72 F.3d at 334) (emphasis in original). After

his fall on May 12, 2016, Rodgers requested that CEC save the video footage and

submitted a grievance form on June 10, 2016, twenty-nine days after the incident.

(William Rodgers Dep. 71:20–72:22, Jan. 16, 2019.) Warden Byrne testified that he

wasn’t sure if Rodgers’s grievance form was submitted because it was “not signed off

on.” (Byrne Dep. 57:3–6.) He also testified that the video system records over itself

after “approximately thirty days.” (Id. at 57:7–19.) Moreover, the prison does not

normally investigate slip-and-fall claims, nor does it have a policy to preserve or review

videos capturing those incidents. (Id. at 58:17–61:3.) Because “[a] finding of bad faith

is pivotal to a spoliation determination,” Bull, 665 F.3d at 79, and there is no evidence

sufficient to allow the Court to conclude that CEC destroyed, suppressed or withheld

any video, the Court denies the Motion.



   2. ECF No. 39 is GRANTED and ECF No. 40 is DENIED.

      Rodgers seeks to preclude CEC from eliciting testimony and presenting evidence

related to his prior criminal convictions. (ECF Nos. 39 & 44.) CEC moves to admit, for

impeachment purposes, Rodgers’s convictions for rape and sexual assault. (ECF Nos.

40 & 47.)

      On August 7, 2012, Rodgers pled guilty to one count of possession of drug

paraphernalia in violation of 35 P.S. § 780-113(a)(32). See (ECF No. 39, Ex. A). That

same day, he entered a plea of nolo contendere for driving under the influence in

violation of 75 Pa. Cons. Stat. Ann. § 3802(a)(1). See (id. at Ex. B). On February 16,




                                            3
2017, he was found guilty of rape of an unconscious person and sexual assault. See (id.

at Ex. C).

       Evidence of prior convictions within the last ten years can be admitted under

Federal Rule of Evidence 609, which states in relevant part:

       (a) In General. The following rules apply to attacking a witness’s character
           for truthfulness by evidence of a criminal conviction:
               (1) for a crime that, in the convicting jurisdiction, was punishable by
                   death or by imprisonment for more than one year, the evidence:
                              (A) must be admitted, subject to Rule 403, in a civil
                                  case or in a criminal case in which the witness is
                                  not a defendant; and
                              (B) must be admitted in a criminal case in which the
                                  witness is a defendant, if the probative value of the
                                  evidence outweighs its prejudicial effect to that
                                  defendant; and
               (2) for any crime regardless of the punishment, the evidence must
                   be admitted if the court can readily determine that establishing
                   the elements of the crime required proving—or the witness's
                   admitting—a dishonest act or false statement.

Fed. R. Evid. 609(a)(1–2). Rodgers’s 2012 convictions are not crimes punishable by

death or imprisonment for more than one year. See 35 P.S. § 780-113(i) (stating that a

person who violates 35 P.S. § 780-113(a)(32) is “guilty of a misdemeanor and upon

conviction thereof shall be sentenced to pay a fine not exceeding two thousand five

hundred dollars or to imprisonment not exceeding one year, or both”); see also 75 Pa.

Cons. Stat. Ann. § 3803(a)(1) (“An individual who violates section 3802(a) . . . and has

no more than one prior offense commits a misdemeanor for which the individual may be

sentenced to a term of imprisonment of not more than six months and to pay a fine . . .

.”). Furthermore, neither conviction involves a dishonest act or false statement as

required under Rule 609(a)(2).




                                              4
       With respect to Rodgers’s rape and sexual assault convictions, Rule 609(a)(1)(A)

requires the Court to conduct Rule 403’s balancing test, which permits exclusion of

“relevant evidence if its probative value is substantially outweighed by a danger of . . .

unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. The probative value

of admitting Rodgers’s rape conviction would be substantially outweighed by the

prejudicial effect on the jury in assessing the merits of the case. Moreover, although

CEC attempts to analogize Rodgers’s sex offenses to robbery and argue that raping an

unconscious victim involves an act of deceit, rape is not a crimen falsi and is thus

inadmissible under Rule 609(a)(2). See Walker v. Horn, 385 F.3d 321, 334 (3d Cir.

2004) (quoting Gov’t of Virgin Islands v. Toto, 529 F.2d 278, 281 (3d Cir. 1976))

(“Although the term ‘crimen falsi’ has been subject to many definitions, the generally

accepted scope of the term would be crimes that are in the nature of perjury, criminal

fraud, embezzlement, false pretense or any other offense the commission of which

involves some element of untruthfulness, or falsification bearing on the accused’s

propensity to testify truthfully.”)



   3. ECF No. 41 is DENIED.

       CEC seeks to prevent Rodgers from testifying that he participated in a course of

physical therapy, arguing that there are no records evidencing any physical therapy

and that a report from Rodgers’s medical expert, Eugene Elia, confirms that he did not

undergo physical therapy after the incident. CEC cites to Dr. Elia’s January 24, 2018

evaluation note where he wrote: “[Rodgers] states he suffered the fracture while in jail.



                                             5
He underwent rodding by Dr. Wolf on 5-12-16 He states he did not have a good PT

course.” (Ex. B, ECF No. 41.) In response, Rodgers acknowledges that his physical

therapy records have not been located but contends that CEC misunderstands Dr.

Elia’s report and that Dr. Elia prescribed physical therapy for Rodgers. (ECF No. 43.)

       On February 19, 2019, Dr. Elia wrote a narrative report of Rodgers’s medical

treatment, stating that: “The impression at the time was that Mr. Rogers’s [sic] right

hip fracture had completely healed. He was noted to have mild residual weakness and

discomfort, and it was felt at that time by myself that the patient would benefit from a

short course of physical therapy.” (Id., Ex. A at 2.) The report reflects that Dr. Elia

recommended a course of physical therapy for Rodgers following his fall. To the extent

that Rodgers testifies about any physical therapy he received, CEC is free to cross-

examine him on the absence of any records corroborating his testimony.



                                                        BY THE COURT:



                                                        /s/ Gerald J. Pappert
                                                        GERALD J. PAPPERT, J.




                                             6
